DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Benintendi on 23 March 2022.

The application has been amended as follows:
In the Claims:
The following is a complete listing of claims, with changes marked relative to the claims originally filed on 13 January 2021.
1. (Currently Amended)  A method for operating a wind turbine, the wind turbine comprising:
  	a tower,
  	at least one nacelle mounted on the tower via a yaw system, and
  	a hub mounted rotatably on each of the at least one nacelle, each hub comprising:

  		one or more wind turbine blades, each of the one or more wind turbine blades being connected to the blade carrying structure via a hinge at a hinge position of the wind turbine blade, each of the one or more wind turbine blades thereby being arranged to perform pivot movements relative to the blade carrying structure between a minimum pivot angle and a maximum pivot angle,
  	the method comprising [[the]] steps of:
	detecting an airborne object entering a predefined zone around the wind turbine,
	comparing a current tip height of the wind turbine to a maximum tip height value, the maximum tip height value representing a maximum allowable tip height under currently prevailing conditions, and
	in the case that the current tip height exceeds the maximum tip height value, adjusting the pivot angle of the one or more wind turbine blades in order to decrease the tip height of the wind turbine to a value below the maximum tip height value.

2. (Currently Amended)  The method according to claim 1, further comprising [[the]] a step of applying a biasing force to the one or more wind turbine blades which biases the one or more wind turbine blades towards a position defining a minimum pivot angle, and wherein the step of adjusting the pivot angle of the one or more wind turbine blades comprises reducing the biasing force applied to the one or more wind turbine blades.

3. (Currently Amended)  The method according to claim 1, wherein the step of adjusting the pivot angle of the one or more wind turbine blades comprises applying a force to the one or more wind turbine blades which causes the one or more wind turbine blades to move towards a position which increases the pivot angle.

4. (Currently Amended)  The method according to claim 1, wherein the step of adjusting the pivot angle of the one or more wind turbine blades comprises adjusting a rotational speed of the wind turbine and/or a generator torque of the wind turbine.

5. (Currently Amended)  The method according to claim 1, further comprising [[the]] a step of calculating the maximum tip height value based on a maximum allowable tip speed value.

6. (Previously Presented)  The method according to claim 1, wherein the step of detecting an airborne object is performed by means of radar detection.

7. (Currently Amended)  The method according to claim 1, wherein the step of adjusting the pivot angle of the one or more wind turbine blades in order to decrease the tip height of the wind turbine is based on a time condition.

8. (Currently Amended)  The method according to claim 1, further comprising [[the]] steps of:
	detecting that the airborne object is no longer within the predefined zone around the wind turbine, and
one or more wind turbine blades in order to increase the tip height of the wind turbine.

9. (Currently Amended)  The method according to claim 1, further comprising [[the]] a step of generating a signal indicating the current tip height of the wind turbine.

10. (Currently Amended)  A wind turbine, comprising:
  	a tower,
  	at least one nacelle mounted on the tower via a yaw system, and
  	a hub mounted rotatably on each of the at least one nacelle, each hub comprising:
  		a blade carrying structure, and
  		one or more wind turbine blades, each of the one or more wind turbine blades being connected to the blade carrying structure via a hinge at a hinge position of the wind turbine blade, each of the one or more wind turbine blades thereby being arranged to perform pivot movements relative to the blade carrying structure between a minimum pivot angle and a maximum pivot angle,
	wherein the wind turbine further comprises [[a]] one or more mechanisms arranged to adjust the pivot angle of the one or more wind turbine blades towards a position defining a maximum pivot angle to provide a tip height of the wind turbine below a maximum allowable tip height under currently prevailing conditions in response to a signal indicating that an airborne object entering a predefined zone around the wind turbine has been detected.

11. (Currently Amended)  The wind turbine according to claim 10, further comprising a biasing mechanism arranged to apply a biasing force to the one or more wind turbine blades which biases the one or more wind turbine blades towards a position defining [[a]] the minimum pivot angle, and wherein the mechanism arranged to adjust the pivot angle of the one or more wind turbine blades is arranged to reduce the applied biasing force.

12. (Previously Presented)  The wind turbine according to claim 10, wherein the wind turbine is a downwind wind turbine.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The nearest prior art is considered to by Putnam (US 2,360,792).

Regarding claim 1, Putnam (US 2,360,792) discloses:
A method for operating (p.10-11) a wind turbine, the wind turbine comprising a tower (10, see Fig 1), at least one nacelle (C) mounted on the tower via a yaw system (see Figs 27-29, p.6), a hub (2) mounted rotatably on each nacelle, each hub comprising a blade carrying structure (see blades 3 attached to hub 2 in Figs 1-2), and one or more wind turbine blades (3), each wind turbine blade being connected to the blade carrying structure via a hinge (p.8, left column, lines 14-18, “pivoted A-frame”) at a hinge position of the wind turbine blade, each wind turbine blade thereby being arranged to perform pivot movements relative to the blade carrying structure between a minimum pivot angle and a maximum pivot angle (p.8, left column, lines 36-44)
Putnam does not disclose:
 the method comprising the steps of: 
detecting an airborne object entering a predefined zone around the wind turbine, 
comparing a current tip height of the wind turbine to a maximum tip height value, the maximum tip height value representing a maximum allowable tip height under currently prevailing conditions, and 
in the case that the current tip height exceeds the maximum tip height value, adjusting the pivot angle of the wind turbine blades in order to decrease the tip height of the wind turbine to a value below the maximum tip height value.
Putnam’s coning mechanism is for controlling the speed of operation and for protecting the blades against damage during strong winds (p.8, left column, lines 4-8).
Various references, see for example Babbitt (US 2013/0280033) teach:
detecting an airborne object entering a predefined zone around the wind turbine ([0008]), [and
adjusting operation of the wind turbine responsive to the prevailing conditions ([0047] “reducing a rotation speed”)].
Although one of ordinary skill in the art could conceive of coning/pivoting the blades to reduce the speed responsive to detection of an airborne object, the prior art does not teach a maximum allowable tip height given the prevailing conditions, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanism arranged to adjust the pivot angle of the wind turbine blades” in claim 10 and “biasing mechanism” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image1.png
    524
    270
    media_image1.png
    Greyscale

Ponnudurai (WO 2011/039777) discloses a downstream wind turbine wherein “cone and pitch angles of the rotor blades are controlled simultaneously, independently or intermittently or synchronously to adjust rotor diameter along with changing the cone and pitch angles of the rotor blades, in accordance with variations in wind speeds.” Ponnudurai discusses coning the blades explicitly for the purpose of reducing the rotor diameter. However, the purpose of reducing rotor diameter is to reduce the area of wind intercepted to limit forces on the rotor in strong winds.


Eikelenboom (US 5,630,705) discloses a wind turbine with actively controlled blade coning. “The drive element 56 has a rotatable shaft 57 defining a hinge axis for a rotor blade 20a.” The control of the rotor diameter is described primarily to be responsive to wind speeds.

    PNG
    media_image2.png
    610
    556
    media_image2.png
    Greyscale

Related Art
The following references are not available under 102(a)(1) or 102(a)(2), but are included here for their relevance.
Krips (DE 1020200103271) concerns the problem of building wind turbines near airports and discloses a wind turbine wherein the rotor is braked in a minimal height  Y position to temporarily reduce the height of the turbine to allow air traffic to pass.

    PNG
    media_image3.png
    555
    361
    media_image3.png
    Greyscale

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745